Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 8-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Allowance of claims 1-3, 8-20 is indicated as none of the cite prior art discloses or suggests the one or more actuators are operably connected to the upper platen assembly and the lower platen assembly is rigidly connected to a rigid base structure, wherein the conveyor belt is movably connected to the rigid base structure such that the conveyor belt is allowed to move downward and touch the lower grilling plate when pressure is applied to the conveyor belt by the upper platen assembly, wherein the conveyor belt is movably connected to the rigid base structure through one or more -2-Application No. 16/150,542Attorney Docket No. 82533-317012 Response to November 2, 2020 Office Action biasing mechanisms, wherein each of the one or more biasing mechanisms is operably connected to a roller of the conveyor belt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


4/20/2021